DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/22.  Claims 4-11 are also withdrawn because these claims recite limitations, a plurality of recesses, that are not found in the elected Species I, but can be seen in the nonelected Species II.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0012956 Li et al.
2. 	Referring to claim 1, Li et al. teaches a display apparatus comprising: a plurality of display modules, (Figures 1-3 #100), each comprising a module substrate, (Figures 1-3 #110), and a plurality of light emitting devices, (Figures 1-3 #120), mounted on the module substrate, (Figures 1-3 #110); and a support substrate, (Figures 1-3 #11), on which the display modules, (Figures 1-3 #100), are disposed and including a plurality of electrodes, (Figures 1-3 below #14 on #11), wherein the module substrate, (Figures 1-3 #100), includes through-holes, (Figures 1-3 #114), penetrating the module substrate, (Figures 1-3 #100), and vias, (Figures 1-3 #114), disposed in the through-holes, (Figures 1-3 #114), and the light emitting devices, (Figures 1-3 #120), are electrically connected to the electrodes, (Figures 1-3 below #14 on #11), of the support substrate, (Figures 1-3 #11), through the vias, (Figures 1-3 #114).
3. 	Referring to claim 2, Li et al. teaches a display apparatus according to claim 1, wherein each of the vias, (Figures 1-3 #114), comprises an upper pad, (Figures 1-3 #111b), disposed on an upper surface of the module substrate, (Figures 1-3 #100), a lower pad, (Figures 1-3 #112), disposed on a lower surface of the module substrate, (Figures 1-3 #100), and an inner electrode, (Figures 1-3 #114), disposed in the through-hole, (Figures 1-3 #114), and the lower pad, (Figures 1-3 #112), is connected to the support substrate, (Figures 1-3 #11), by a ball grid array (BGA) , (Figures 1-3 #14).
4. 	Referring to claim 3, Li et al. teaches a display apparatus according to claim 1, further comprising a plurality of connectors, (Figures 1-3 #14), disposed on a lower surface of the module substrate, (Figures 1-3 #100), wherein the connectors, (Figures 1-3 #14), are electrically connected to the electrodes, (Figures 1-3 below #14 on #11), on the support substrate, (Figures 1-3 #11).
5. 	Referring to claim 12, Li et al. teaches a display apparatus according to claim 1, wherein the through-holes, (Figures 1-3 #114), are disposed along an edge of the module substrate, (Figures 1-3 #100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/18/22